Complainant operates a restaurant business of the "diner" type. On October 11th, 1938, certain of the employes, members *Page 322 
of the defendant trade union local, went out on strike The order under appeal is a restraint pendente lite against picketing and incidental activities. Sufficient to say that the case comes within the ruling made concurrently herewith in Kitty Kelly ShoeCorp. v. United Retail, c., Local 108, 126 N.J. Eq. 318. Cf.Heyl v. Culinary Alliance, Local 611, 126 N.J. Eq. 320, also concurrently decided.
The order will be reversed and the cause remanded to be proceeded with in course.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.